Citation Nr: 0102956	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-21 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the veteran's net worth is a bar to eligibility for 
non-service-connected improved pension.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from December 1944 to May 
1945.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an administrative decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which proposed termination of the 
veteran's non-service-connected pension, effective January 1, 
1998, based on review of the veteran's net worth.  In June 
1998, the RO took that action, and terminated the veteran's 
benefits effective in January 1998.  The veteran disagreed 
with this determination in June 1998, and, following issuance 
of a statement of the case in September 1999, he submitted a 
timely substantive appeal in October 1999.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
determination of the veteran's appeal has been obtained by 
the RO.

2.  The veteran was born in 1926 and is 74 years old.

3.  Exclusive of a personal residence and a calculated 5-acre 
lot, the veteran owns 232.3 acres of farmland.


CONCLUSION OF LAW

The veteran's net worth constitutes a bar to payment of 
improved disability pension benefits.  38 U.S.C.A. § 1522 
(West 1991); 38 C.F.R. §§ 3.263, 3.274, 3.275 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran applied for non-service-connected disability 
pension benefits in May 1995.  Those benefits were awarded by 
a rating decision issued in June 1995, based on a 
determination that the income of the veteran and his spouse 
was limited to $392.00 per month in Social Security for the 
veteran and $126 monthly for his wife.  

The statues and regulations governing pension provide that 
pension shall be denied or discontinued when the corpus of 
the estate is such that under all the circumstances, 
including consideration of annual income, it is reasonable 
that some part of the corpus of such estate be consumed for 
the veteran's maintenance.  38 U.S.C.A. § 1522; 38 C.F.R. § 
3.274(c).  The terms "corpus of estate" and "net worth" mean 
the market value, less mortgages or other encumbrances, of 
all real and personal property owned by the veteran, except 
the veteran's dwelling (single family unit), including a 
reasonable lot area, and personal effects suitable to and 
consistent with the veteran's reasonable mode of life.  38 
C.F.R. §§ 3.263(b), 3.275(b).  In determining whether some 
part of the veteran's estate shall be consumed for the 
veteran's maintenance, consideration will be given to the 
amount of the veteran's estate and income, together with 
consideration of the estate and income of the spouse, if the 
veteran has a spouse.  38 U.S.C.A. § 1522.

In determining whether the estate should be used for the 
veteran's maintenance, factors to be considered include: 
whether the property can be readily converted into cash at no 
substantial sacrifice; life expectancy; number of dependents; 
and, potential rate of depletion, including unusual medical 
expenses.  38 C.F.R. § 3.275(d).

The considerations concerning net worth as an eligibility 
factor for pension, as set forth above, are necessary since 
it is inconsistent with the pension program to allow a 
veteran to collect a pension while simultaneously enjoying 
the benefit of a sizable estate.  There are no precise 
guidelines which establish what size estate would preclude 
the payment of pension. 

In February 1996, the RO asked the veteran to provide 
information regarding real estate, identified as a farm, that 
the veteran had listed as an asset in his May 1995 
application for benefits.  The veteran provided the requested 
information and explained that he had no income from his 
farm, as he was unable to perform farm work.  The evidence of 
record, including a September 1995 VA Form 21-8947 on the 
left side of the claims folder, establishes that the RO 
concluded that the veteran's net worth was not a ban to 
receipt of pension at that time.  

In January 1998, the RO again requested information regarding 
the veteran's net worth, including an appraisal of his farm.  
The veteran provided a copy of the valuation of his farm for 
tax assessment purposes.  The RO requested further 
information.  The veteran provided a picture of the home 
located on the farm, and a statement from an appraiser, 
indicating that a parcel of land near the veteran's farm had 
recently sold at $275 per acre.  The appraiser further stated 
that the estimate of the worth of the veteran's house took 
into account the fact that the house did not having running 
water, sewer, or gas.  The appraiser estimated that the fair 
market value of the veteran's property was about $65,000.

In April 1998, the RO advised the veteran that his assets 
should be used to pay his living and medical expenses "for a 
reasonable period of time."  For this reason, the RO stated, 
it proposed to terminate his award of non-service-connected 
pension benefits, effective January 1, 1998.  The RO informed 
the veteran of his procedural rights, including the right to 
submit additional evidence.  

In a statement dated in April 1998, the veteran argued that 
he should not have to sell his farm, since selling the farm 
would require him to sell the house, and the sales price of 
his farm and house would not be sufficient to purchase 
another home.

In June 1998, the RO informed the veteran that the action 
proposed in the April 1998 letter had been taken, as his net 
worth was $68,100.00.  The RO noted that, as the veteran's 
expenses exceeded his income by $190.40, per month, the value 
of the assets could be expected to cover his expenses, if 
unchanged, for 29 years.

In June 1998, the veteran's representative argued, in the 
notice of disagreement, that the veteran was entitled to 
exclusion of his house from his net worth.  The veteran 
submitted a June 1998 statement from an appraiser stating 
that the veteran's home would be valued at $32,500.  The 
veteran argued that the calculation of a net worth of 
$68,100.00 included both his home and lot as well as the 
farmland.  If the value of the home was excluded from the 
appraiser's estimate, the veteran's net worth would be 
$32,500.00; using the RO's calculation, the net worth 
excluding the house would be $35,600.00.

The RO then undertook recalculation of the veteran's net 
worth.  The RO determined that, excluding 5 acres for a lot, 
the veteran's remaining 232.2 acres were worth $89, 807.16, 
if sold for $275 per acre.

In the September 1999 statement of the case, the RO informed 
the veteran that, under 38 C.F.R. § 3.275, the determination 
of whether an estate should be consumed for the maintenance 
of a veteran prior to payment of VA non-service-connected 
disability pension benefits depends on the claimant's life 
expectancy, the number of dependents, and whether the estate 
can readily be converted to cash at no substantial sacrifice.

In his October 1999 substantive appeal, the veteran argued 
that it would be almost impossible to sell the rest of the 
property unless he sold the house on the property.  The 
veteran further argued that any other home he could buy would 
cost more than the amount he would receive from sale of the 
farm, including both the house and property.  

The evidence of record reflects that the veteran does not 
rent out his farmland for income.  The record reflects that, 
in 1996, the veteran had 60 acres of the 237-acre farm in hay 
and the remainder, slightly more than 140 acres as pasture.  
The veteran reported that he had no income from the sale of 
any hay from the 60 acres under cultivation, nor did he have 
any income from the sale of cattle.  He reported that he had 
30 head of cattle, and showed that the expenses of 
maintaining the cattle were equal to or more than sales.  The 
record also reflects that the veteran has no farm machinery, 
as his son owns it all.

The Board notes that there are varying calculations of the 
veteran's net worth.  The veteran submitted an appraisal of 
$65,000.  The RO estimated that the veteran's net worth was 
$68,100, but did not discuss exclusion of the veteran's 
residence.  After the veteran's representative pointed out 
that the veteran was entitled to exclude the residence, the 
veteran submitted an appraisal indicating that the residence 
was worth $32,500, but this appraisal did not state what the 
rest of the property, excluding the house, was worth.  On 
recalculation, the RO determined that the veteran's net worth 
was a minimum of $63,882.50, if the veteran retained the 
house and a five acre-lot, and the other 232 acres of the 
veteran's 237-acres farm were sold at $275 per acre.  The RO 
also noted that the veteran's net worth could be much higher, 
based on state statistics showing that the worst type of land 
in Madison County, where the veteran lived, sold for $475 per 
acre, on average, as determined by the state.  The RO 
determined that the most likely value of the farm, excluding 
the house and a 5-acre lot, was $89,807.16.  

The veteran himself has stated that the value of the land, 
sold without the house and a 5-acre lot, is at least 
$32,5000.  The facts also reflect that, although the veteran 
receives no rental income and no profits from the sale of any 
crop raised or from cattle, crops are produced.  The veteran 
has stated that he owns 30 head of cattle or less, but has 
not indicated that he has attempted to rent out any of his 
pasture land to someone else, since 140 acres of pastureland 
could reasonably be expected to allow grazing for more than 
30 head of cattle.  

The application of the law to the facts of this case is 
clear.  The veteran has assets, excluding a house and five-
acre lot, of 232.2 acres of farm land.  That asset currently 
results in no income to the veteran.  The asset has a net 
worth in excess of $32,500, even if the lowest evaluation 
evidenced in the record is assigned.  It is reasonable to 
expect the veteran either to use this asset to produce income 
of some type, such as rental income, or to sell the asset if 
no income can be generated, before his non-service-connected 
pension may be restored.  

The law provides that payment of pension benefits should be 
denied or discontinued if it is reasonable that some part of 
the corpus of the estate of the veteran should be consumed 
for the maintenance of the veteran and any dependents.  The 
Board notes, however, that the law does not require the 
veteran to sell his home in order to sell the other 232.2 
acres.  If the veteran attempts to use the land to produce 
rental income, and attempts to sell the land but cannot do so 
without selling the house, but is unsuccessful in obtaining a 
fair market rental or sales price, the veteran may, at any 
time, present this evidence to the RO and request that non-
service-connected pension benefits be restored.  

In this case, the veteran has assets of 232.2 acres of 
farmland, worth at least $32,500, excluding his residence. 


ORDER

The appeal is denied.  



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals






 

